Citation Nr: 0947824	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  08-36 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 
10 percent for the service-connected skin scarring.

2.  Entitlement to an initial disability rating in excess of 
30 percent for the service-connected excoriation with 
attention deficit disorder and premenstrual dysphoric 
disorder.

3.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative arthritis of the lumbar spine.

4.  Entitlement to an initial compensable disability rating 
for the service-connected right inferior breast surgical 
scar.

5.  Entitlement to an initial compensable disability rating 
for the service-connected left inferior breast surgical scar.  

6.  Entitlement to an initial compensable disability rating 
for the service-connected chronic constipation.

7.  Entitlement to an initial compensable disability rating 
for the service-connected genital herpes.  

8.  Entitlement to an initial compensable disability rating 
for the service-connected herpes simplex.


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran has verified active duty from February 1987 to 
April 1989 and from September 2002 to January 2007.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, that granted service connection for the 
following disabilities:  skin scarring with an initial 
evaluation of 10 percent; neurotic excoriation with attention 
deficit disorder and premenstrual dysphoric disorder with an 
initial evaluation of 30 percent; right and left inferior 
breast surgical scars, both with initial noncompensable 
evaluations assigned; degenerative arthritis of the lumbar 
spine with an initial 10 percent evaluations assigned; and 
chronic constipation, genital herpes and herpes simplex, all 
with noncompensable evaluations assigned.  The effective date 
of service connection was February 1, 2007.  The Veteran 
disagreed with the initial ratings assigned for each of the 
service-connected disabilities.  

The Veteran's Notice of Disagreement (NOD) with that decision 
was received at the RO in February 2008.  The RO issued a 
Statement of the Case (SOC) addressing all 8 issues in 
September 2008.  The Veteran perfected her appeal to all 8 
issues with the submission of a timely substantive appeal (VA 
Form 9), which was received at the RO in November 2008.  In 
January 2009, the RO issued a Supplemental Statement of the 
Case (SSOC) addressing all 8 issues on appeal.

In May 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge  sitting at the 
Board's Central Office in Washington, DC.  A transcript of 
her testimony is associated with the claims file.  

The issue of entitlement to an initial disability rating in 
excess of 10 percent for the service-connected skin scarring 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

In a January 2009 letter received at the RO in February 2009, 
and prior to the promulgation of a decision in the appeal, 
the  Veteran's representative indicated the Veteran's request 
to only appeal the issue of entitlement to an initial rating 
in excess of 10 percent for the service-connected skin 
scarring; thereby requesting to withdraw from appellate 
status the issues of entitlement to increased initial ratings 
for the service-connected neurotic excoriation with attention 
deficit disorder and premenstrual dysphoric disorder at 30 
percent; degenerative arthritis of the lumbar spine rated at 
10 percent; right and left inferior breast surgical scars 
rated at 0 percent each; and, chronic constipation, genital 
herpes and herpes simplex all rated at 0 percent each.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran, with regard to the issue of entitlement to an 
initial disability rating in excess of 30 percent for the 
service-connected neurotic excoriation with attention deficit 
disorder and premenstrual dysphoric disorder have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).

2.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran, with regard to the issue of entitlement to an 
initial disability rating in excess of 10 percent for the 
service-connected degenerative arthritis of the lumbar spine 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2009).

3.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran, with regard to the issue of entitlement to an 
initial compensable rating for the service-connected right 
inferior breast surgical scar have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).

4.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran, with regard to the issue of entitlement to an 
initial compensable rating for the service-connected left 
inferior breast surgical scar have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).

5.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran, with regard to the issue of entitlement to an 
initial compensable rating for the service-connected 
constipation have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

6.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran, with regard to the issue of entitlement to an 
initial compensable rating for the service-connected genital 
herpes have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

7.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran, with regard to the issue of entitlement to an 
initial compensable rating for the service-connected herpes 
simplex have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

After the submission of the Veteran's substantive appeal to 
the Board and after the Veteran was sent a letter informing 
her of the date and time of her scheduled Board hearing, the 
Veteran, via her representative, submitted a letter to the RO 
in February 2009.  The letter indicated that she no longer 
wanted to appeal the issues on appeal of:

1.  Entitlement to an initial disability 
rating in excess of 30 percent for the 
service-connected excoriation with 
attention deficit disorder and 
premenstrual dysphoric disorder.

2.  Entitlement to an initial disability 
rating in excess of 10 percent for 
degenerative arthritis of the lumbar 
spine.

3.  Entitlement to an initial compensable 
disability rating for the service-
connected right inferior breast surgical 
scar.

4.  Entitlement to an initial compensable 
disability rating for the service-
connected left inferior breast surgical 
scar.  

5.  Entitlement to an initial compensable 
disability rating for the service-
connected chronic constipation.

6.  Entitlement to an initial compensable 
disability rating for the service-
connected genital herpes.  

7.  Entitlement to an initial compensable 
disability rating for the service-
connected herpes simplex.


Thus, the Veteran has withdrawn this appeal as to the above-
listed seven issues, and, hence, there remain no allegations 
of errors of fact or law for appellate consideration with 
regard to those issues.  Accordingly, the Board does not have 
jurisdiction to review the seven issues listed immediately 
above, and they are therefore dismissed.

	

	(CONTINUED ON NEXT PAGE)




ORDER

The issue of entitlement to an initial disability rating in 
excess of 30 percent for the service-connected excoriation 
with attention deficit disorder and premenstrual dysphoric 
disorder is dismissed.

The issue of entitlement to an initial disability rating in 
excess of 10 percent for degenerative arthritis of the lumbar 
spine is dismissed. 

The issue of entitlement to an initial compensable disability 
rating for the service-connected right inferior breast 
surgical scar is dismissed.

The issue of entitlement to an initial compensable disability 
rating for the service-connected left inferior breast 
surgical scar is dismissed.  

The issue of entitlement to an initial compensable disability 
rating for the service-connected chronic constipation is 
dismissed.

The issue of entitlement to an initial compensable disability 
rating for the service-connected genital herpes is dismissed.

The issue of entitlement to an initial compensable disability 
rating for the service-connected herpes simplex is dismissed.


REMAND

The Veteran asserts that the initial 10 percent rating 
assigned for the service-connected skin scarring does not 
adequately represent the severity of the condition.  

In addition, the appellant argues that the VA compensation & 
pension examination used to evaluate her skin scarring was 
inadequate because it did not provide an accurate description 
of the scars, in particular, the vast portion of her body on 
which they cover.  The Veteran's representative explained 
that although the Veteran's scars are not individually 
lengthy, the sheer amount of them should be considered, not 
only on her face and neck, but all over the remainder of her 
body as well.  

The Veteran also contends that because the scars are so 
numerous in nature, a separate evaluation for each affected 
extremity should be assigned, based on the total area of the 
qualifying scars that affect that extremity.  

In support of her claim, the Veteran submitted additional 
medical evidence directly to the Board without a waiver of 
review by the Agency of Original Jurisdiction (AOJ).  This 
evidence includes photographs of the Veteran's scars from 
June 2009, as well as a May 2009 private examination report 
and a skin biopsy revealing findings consistent with lichen 
simplex chronicus.  The private examiner indicated, in a July 
2009 memorandum, that the Veteran's history of chronic 
irritation and scarring to her bilateral buttocks area 
covered an approximate body surface area of 15 percent.  
Clinical examination was consistent with neurodermatitis and 
the biopsy revealed Lichen Simplex Chronicus.  

Because the Veteran has explained that the skin scarring and 
skin irritation involves much more than just the "bilateral 
buttocks area," it is still unclear as to the total surface 
area of the skin scarring.  Moreover, this evidence was 
submitted directly to the Board after the case was certified 
to the Board, and the RO has not yet considered this 
evidence.  Under the provisions of 38 C.F.R. § 20.1304(c), 
pertinent evidence submitted on appeal must be initially 
reviewed by the Agency of Original Jurisdiction (AOJ) unless 
a valid waiver of consideration has been received.  No such 
waiver was received in the instant case.  Accordingly, to 
accord due process to the Veteran, this matter requires 
remand.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Given the Veteran's contentions, and the newly submitted 
private treatment records and photographs, it is likely that 
the July 2007 VA examiner's examination and diagnosis do not 
accurately reflect the current nature, extent and severity of 
the Veteran's service-connected skin disability.  As such, a 
thorough and contemporaneous medical examination, that takes 
into account the records of prior medical treatment (the 
complete claims folder) so that the disability evaluation 
will be a fully informed one, should be accomplished.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA skin 
diseases and scars examination to 
determine the current severity of the 
service-connected skin scarring, 
variously diagnosed as neurodermatitis 
and Lichen Simplex Chronicus, in terms of 
the Rating Schedule.  All indicated tests 
must be conducted.  The claims file must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should 
specifically note whether the service-
connected skin scarring affects the head, 
face, or neck, and if so, which, if any, 
of the eight characteristics of 
disfigurement are present.  With regard 
to the skin scars located on other than 
the head, face, or neck, the examiner 
should indicate whether the scars are 
deep and/or cause limited motion, and 
approximate the surface area of the body 
that is covered by scars.  Additionally, 
the examiner should indicate if the scars 
are located in widely separated areas, as 
on two or more extremities or on anterior 
and posterior surfaces of extremities or 
trunk, because if so, they should be 
separately rated in accordance with 
38 C.F.R. § 4.25.  The examiner should 
also address whether there was a need for 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs for a 
total duration of six or more months 
during a twelve month period.  

2.  Following completion of the 
development requested, readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and her 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and an appropriate period of time allowed 
for response.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


